         Case 2:21-cv-01478 Document 1 Filed 03/19/21 Page 1 of 4 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
ERICA PARASIMO ,                                                             21-cv-1478

         Plaintiff,                                                          COMPLAINT

                 -against-

GC SERVICES LIMITED PARTNERSHIP,

         Defendant.
-------------------------------------------------------------------x

                                                  INTRODUCTION

    1.    This is an action for actual and statutory damages brought by Plaintiff Erica Parasimo,

an individual consumer, against Defendant GC Services Limited Partnership for violating the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

                                                   JURISDICTION

    2.    Jurisdiction of this court arises under 15 U.S.C. § 1692k(d). Venue is properly laid

pursuant to 28 U.S.C. § 1391(b).

                                                       PARTIES

    3.    Plaintiff Erica Parasimo is a natural person residing in the Valley Stream, New York and

is a “consumer” as that term is defined in 15 U.S.C. § 1692a(3).

    4.    Defendant GC Services Limited Partnership (“GC Services ”) is a Delaware

corporation, duly authorized and qualified to do business in the state of New York.

    5. Defendant’s principal purpose is the collection of debts and defendant is a “debt

collector” within the meaning of 15 U.S.C. § 1692a(6)




                                                         1
       Case 2:21-cv-01478 Document 1 Filed 03/19/21 Page 2 of 4 PageID #: 2



                                       FACTUAL ALLEGATIONS

    6. On March 20, 2020 Defendant mailed Plaintiff a letter attempting to collect an old

student loan debt to Navient.

    7. The letter informed Plaintiff that Navient had authorized GC Services to make a

settlement offer on her account and attached a proposed settlement agreement.

    8. The letter alleged that Plaintiff owed over $247,000 to Navient but was willing to settle

with her for $22,404.

    9. The subject Navient loans that Defendant was attempting to collect on were private

student loans taken out by Plaintiff between December 2004 and October 2006.

    10. Plaintiff is completely and totally disabled and was not able to make payments on the

Navient loans and never made any payments on the loans. Accordingly, the statute of limitations

on the loans had expired between 2010 and 2012.

    11. Defendants March 20, 2020 letter and settlement offer to Plaintiff failed to inform

Plaintiff that making payments on the loan or agreeing to make payments on the loan might

restart the statute of limitations.

    12. The defendant’s unlawful actions caused the Plaintiff significant anxiety and distress and

exacerbated her pre-existing disability.

                              FIRST CAUSE OF ACTION
               VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

    13.         The plaintiff hereby re-alleges and incorporates by reference each of the

allegations in the paragraphs above.

    14.         The plaintiff is a “consumer” as that term is used in 15 U.S.C. § 1692a(3).




                                                 2
      Case 2:21-cv-01478 Document 1 Filed 03/19/21 Page 3 of 4 PageID #: 3



   15.          Defendant is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6).

   16.          The alleged underlying debt is a “debt” within the meaning of 15 U.S.C. §

1692a(5).

   17.          Defendant violated 15 U.S.C. § 1692e(2) by failing to notify Plaintiff that the debt

was time-barred and that making a payment or a promise to pay could restart the statute of

limitations on the expired debt.

   18.          Defendant violated 15 U.S.C. § 1692e(5) by failing to notify Plaintiff that the debt

was time-barred and that making a payment or a promise to pay could restart the statute of

limitations on the expired debt.

   19.          Defendant violated 15 U.S.C. § 1692e(6) by failing to notify Plaintiff that the debt

was time-barred and that making a payment or a promise to pay could restart the statute of

limitations on the expired debt.

   20.          Defendant violated 15 U.S.C. § 1692e(10) by failing to notify Plaintiff that the

debt was time-barred and that making a payment or a promise to pay could restart the statute of

limitations on the expired debt.

   21.          Plaintiff has suffered damages and a result of Defendant’s unlawful conduct and

is entitled to statutory damages pursuant to 15 U.S.C. § 1692k(a).

         WHEREFORE, the plaintiff respectfully requests that judgment be entered as follows:

   A. Awarding the plaintiff actual damages pursuant to 15 U.S.C. § 1692k(a)(1).

   B. Awarding the plaintiff statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A).

   C. Awarding the plaintiff attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

   D. Granting such other and further relief as the Court deems just.




                                                 3
     Case 2:21-cv-01478 Document 1 Filed 03/19/21 Page 4 of 4 PageID #: 4




THE PLAINTIFF DEMANDS A JURY TRIAL ON ALL CAUSES OF ACTION

ASSERTED HEREIN.


Dated: March 19, 2021

                                   Kevin Mallon
                                   MALLON CONSUMER LAW GROUP, PLLC
                                   One Liberty Plaza, Suite 2301
                                   (646) 759-3663
                                   consumer.esq@outlook.com
                                   Attorneys for Plaintiff




                                      4
